DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/118,601 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as being drawn to non- statutory subject matter.
	The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claims 1, 10 and 12 are drawn to human assisted/modification of queries.

	The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations as discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., computer, storage device) because a user can mentally, or with pen and paper, observe, evaluate and make judgements to perform the claimed limitations. For example, a person can read documents and make judgements to find sections of documents that contain a problem, and provide a report with any findings. A person can further link substantially identical concepts mentally or via taking notes on paper.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer, storage device) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(Il). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
	The dependent claims depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. For example, claims 2-9, 11 and 13-20 are drawn to semantic and filtering services, with access to an artificial intelligence agent that is just used for labeling purposes, all of which could be done by a human, which is explicitly stated on various functions within the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Roytman et al. (US 20160110422 A1). 
For claim 1, Roytman et al. teaches:
A computer system comprising: one or more processing devices and at least one memory device operably coupled to the one or more processing devices, the one or more processing devices are configured to: receive an original query electronically, wherein a response to the original query is to be submitted electronically by a human [receive user query a query response device, 0007: Roytman]; and modify the original query, thereby to generate a modified query [modify query then send response out, 0039: Roytman], wherein the modified query is configured to be: comprehensible by the human; and not properly responded to through electronic means without human support [human intervention when necessary for accuracy and understanding, 0040: Roytman].
For claim 2, Roytman et al. teaches:
The system of claim 1, further comprising: one or more filtering components communicatively coupled to the one or more processing devices, wherein the one or more processing devices are further configured to: transmit the original query to the one or more filtering components, thereby to implement one or more transformations to the original query [modify query then send response out, 0039: Roytman].
For claim 3, Roytman et al. teaches:
The system of claim 2, further comprising: one or more semantic services communicatively coupled to the one or more processing devices, wherein the one or more processing devices are further configured to: transmit the modified query to the one or more semantic services; transmit the original query to the one or more semantic services; and execute, through the one or more semantic services, a similarity assessment between the original query and the modified query [use language processing and other services with artificial intelligence and human intervention to modify query and present results, 0039-0040: Roytman].
For claim 4, Roytman et al. teaches:
The system of claim 3, wherein the one or more processing devices are further configured to: determine, through the one or more semantic services, the modified query is comprehensible by the human [determine performance and interactions at risk, 0049: Roytman].
For claim 5, Roytman et al. teaches:
The system of claim 3, further comprising: access to one or more artificial intelligence (AI) agents communicatively coupled to the one or more processing devices, wherein the one or more processing devices are further configured to: transmit the modified query to the one or more Al agents; and execute, through the one or more Al agents, an attempted labeling operation on the modified query [modify query to AI agents, classify it and process through proper channel, 0030-0040: Roytman].
For claim 6, Roytman et al. teaches:
The system of claim 5, wherein the one or more processing devices are further configured to one or more of: assign, through the one or more Al agents, a label to the modified query; assign, through the one or more Al agents, a confidence value to the modified query [value on user satisfaction levels, 0011: Roytman]; and generate, through the one or more Al agents, a response to the modified query [modify query then send response out, 0039: Roytman].
For claim 7, Roytman et al. teaches:
The system of claim 5, wherein the one or more processing devices are further configured to one or more of: fail to assign, through the one or more Al agents, a label to the modified query; generate, through the one or more Al agents, no response to the modified query; and generate, through the one or more Al agents, an incorrect response to the modified query [modify query to AI agents, classify it and process through proper channel with deflected conversation preceding it, 0030-0040: Roytman].
For claim 8, Roytman et al. teaches:
The system of claim 1, wherein: the original query comprises a modality of one or more of: an original textual query; an original pictorial query; and an original audio query [context aware communication, 0048: Roytman]; and the one or more processing devices are further configured to modify the original query including modification of the modality of the original query including conversion of the original textual query to one or more of: an at least partially modified audio query including at least some adversarial noise; and an at least partially modified image query [modification of query based on knowledge from a self-care system, 0083: Roytman].
For claim 9, Roytman et al. teaches:
The system of claim 1, further comprising: one or more filtering components communicatively coupled to the one or more processing devices; one or more semantic services communicatively coupled to the one or more filtering components; access to one or more artificial intelligence (AI) agents communicatively coupled to the one or more filtering components [use language processing and other services with artificial intelligence and human intervention to modify query and present results, 0039-0040: Roytman], wherein the one or more processing devices are further configured to: transform, through the one or more filtering components, the original query into an at least partially modified query; transmit, iteratively, the original query and the at least partially modified query to the one or more semantic services [determine performance and interactions at risk, 0049: Roytman]; transmit, iteratively, the at least partially modified query to the one or more Al agents; transmit, iteratively, the at least partially modified query to the one or more filtering components; determine, iteratively: comprehensibility, through the one or more semantic services, of the at least partially modified query by the human [use language processing and other services with artificial intelligence and human intervention to modify query and present results, 0039-0040: Roytman]; and the at least partially modified query cannot be properly responded to through the electronic means without the human support, through the one or more Al agents, thereby to establish the at least partially modified query is a fully modified query; and transmit the fully modified query to the human [use language processing and other services with artificial intelligence and human intervention can be at any scale to modify query and present results, 0039-0040: Roytman].
Claim 10 is a storage medium of the system taught by claim 1.  Roytman et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 11 is a storage medium of the system taught by claim 9.  Roytman et al. teaches the limitations of claim 9 for the reasons stated above.
Claim 12 is a storage medium of the system taught by claim 1.  Roytman et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 13 is a storage medium of the system taught by claim 2.  Roytman et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 14 is a storage medium of the system taught by claim 3.  Roytman et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 15 is a storage medium of the system taught by claim 4.  Roytman et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 16 is a storage medium of the system taught by claim 5.  Roytman et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 17 is a storage medium of the system taught by claim 6.  Roytman et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 18 is a storage medium of the system taught by claim 7.  Roytman et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 19 is a storage medium of the system taught by claim 8.  Roytman et al. teaches the limitations of claim 8 for the reasons stated above.
Claim 20 is a storage medium of the system taught by claim 9.  Roytman et al. teaches the limitations of claim 9 for the reasons stated above.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
12/3/2022